United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-3468
                     ___________________________

                              Joseph Townsend

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

               AutoZone Stores, LLC; AutoZone Stores, Inc.

                   lllllllllllllllllllllDefendants - Appellees

    AutoZone Development, LLC; AutoZone Texas, LLC; AutoZoners, LLC

                         lllllllllllllllllllllDefendants

                               Randy Magness

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                         Submitted: August 1, 2018
                          Filed: September 7, 2018
                               [Unpublished]
                               ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________
PER CURIAM.

      In this employment discrimination action, Joseph Townsend appeals the district
court’s1 adverse grant of summary judgment on his retaliation claims against Randy
Magness. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Upon de novo review, this court agrees with the district court’s summary
judgment decision. See Hutton v. Maynard, 812 F.3d 679, 683 (8th Cir. 2016)
(standard of review). In his retaliatory-transfer claim, Townsend did not raise a
genuine dispute regarding whether his lateral transfer constituted an adverse
employment action. See Jackman v. Fifth Judicial Dist. Dep’t of Corr. Servs., 728
F.3d 800, 804 & n.4 (8th Cir. 2013) (setting forth elements of retaliation claim). In
the retaliatory-discharge claim—which relied primarily on a “cat’s paw”
theory—Townsend did not raise a genuine dispute regarding whether a biased
individual influenced the decision to terminate his employment, or whether a causal
connection existed between his termination and any statutorily protected conduct.
See Qamhiyah v. Iowa State Univ. of Sci. & Tech., 566 F.3d 742, 742-46 (8th Cir.
2009) (discussing “cat’s paw” theory); see also Hutton, 812 F.3d at 684 (to proceed
under indirect method of proof, plaintiff must show causal connection).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                        -2-